REYNOLDS, J.
On November 6, 1926, we ordered this case transferred to ' the Supreme Court', under the authority of Act No. 19 of 1912.
Our judgment did nqt fix any time within which the appellant- should lodge the record in that court, and the appellee has asked that we now fix such time and that in default of appellant complying therewith his appeal be dismissed.
Act No. 19 of 1912 does not fix the time within which the record in a case transferred by this court to the Supreme Court shall be lodged in that court.
In Landry vs. McWilliams, 135 La. 655, 65 South. 875, the Supreme Court said:'
“Act No. 19 of 1912, under the authority of which the transfer was ordered, amends, re-enacts, and supercedes Act 56 of 1904, and does not require that the order of transfer shall fix a return day, or that it shall be predicated uipon an affidavit; and it is silent in regard to method to be adopted in bringing the appeal to this court. Inasmuch, however, as the proper place for the original record, whereby the appeal was taken to the Court of Appeal, is the district court, it appears to us that appellants acted reasonably in having a transcript made to be lodged in this court.
“The motion to dismiss is therefore overruled.”
Under this authority our judgment heretofore rendered is correct, and without passing upon the question as to whether or not we could, before having divested ourselves of jurisdiction of the case, have fixed a time within which the appellant shall lodge the record in the Supreme Court, we are without jurisdiction to do so now, and being without jurisdiction to do so, the clerk of this court is ordered to return the record in the case to First Judicial District Court of Louisiana, in and for the Parish of Caddo, without prejudice to the right of either party, to there take such action in the premises as he may see fit.